This office action is in response to the examiners Interview dated 08/24/2022 with the attorney. Amendments discussed placed this application in condition for allowance. Claims 1-20 are currently pending in the application. 

Allowable Subject Matter
Claims 1, 3-9, 11-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aileen Y. Mo on 08/24/2022

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for facilitating a storage system, the method comprising: initializing a data structure maintained by a volatile memory of the storage system by pre-allocating the data structure in the volatile memory of the storage system with a set of keys in ascending predetermined order and a corresponding set of initialized values; receiving a request to write data to a data region in a first non-volatile memory; determining a key associated with the data, wherein the key corresponds to  an entry in a the data structure maintained by a the volatile memory the of the storage system; in response to determining the key, writing the data to the data region in the first non-volatile memory; updating, in the volatile memory, the data structure entry corresponding to the key with a physical location in the data region of the first non-volatile memory  to which the data is written; and writing the data structure update to a second non-volatile memory. 
2. (Cancelled) 
3. (Original) The method of claim 1, wherein updating the data structure further comprises: modifying the data structure entry by reconnecting a unique correspondence between the key and the physical location while maintaining the physical location of the data in the data region of the first non-volatile memory. 
4. (Original) The method of claim 1, wherein the entry in the data structure indicates: the key associated with the data; and the physical location in the first non-volatile memory at which the data is written, wherein the physical location is represented by a physical offset value and a length of the data. 
5. (Original) The method of claim 1, wherein the volatile system memory comprises a dynamic random access memory (DRAM); wherein the first non-volatile memory comprises a Not-and (NAND) flash memory; and wherein the second non-volatile memory represents a persistent journal. 
6. (Original) The method of claim 1, wherein writing the data structure update to the second non-volatile memory comprises: sequentially appending the data structure update in the second non-volatile memory. 
7. (Original) The method of claim 1, further comprising: storing a snapshot of the data structure in a metadata region in the first non-volatile memory by performing a periodical sequential flushing of the snapshot of the data structure to the metadata region in the first non-volatile memory. 
8. (Original) The method of claim 1, further comprising: when the data structure stored in the volatile memory is lost or corrupted, rebuilding the data structure by using a recent snapshot in a metadata region in the first non-volatile memory and a recent data structure update in the second non-volatile memory. 
9. (Currently Amended) A computer system, comprising: a processor; and a memory coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a method for facilitating a storage system, the method comprising: initializing a data structure maintained by a volatile memory of the storage system by pre-allocating the data structure in the volatile memory of the storage system with a set of keys in ascending predetermined order and a corresponding set of initialized values; receiving a request to write data to a data region in a first non-volatile  memory; determining a key associated with the data, wherein the key corresponds to  an entry in a the data structure maintained by a the volatile memory the of the  storage system; in response to determining the key, writing the data to the data region in  the first non-volatile memory; updating, in the volatile system memory, the data structure entry corresponding to the key with a physical location in the data region of the first non-volatile memory to which the data is written; and writing the data structure update to a second non-volatile memory. 
10. (Cancelled) 
11. (Original) The computer system of claim 9, wherein updating the data structure further comprises: modifying the data structure entry by reconnecting a unique correspondence between the key and the physical location while maintaining the physical location of the data in the data region of the first non-volatile memory. 
12. (Original) The computer system of claim 9, wherein the entry in the data structure indicates: the key associated with the data; and the physical location in the first non-volatile memory at which the data is written, wherein the physical location is represented by a physical offset value and a length of the data. 
13. (Original) The computer system of claim 9, wherein the volatile system memory comprises a dynamic random access memory (DRAM); wherein the first non-volatile memory comprises a Not-and (NAND) flash memory; and wherein the second non-volatile memory represents a persistent journal. 
14. (Original) The computer system of claim 9, wherein writing the data structure update to the second non-volatile memory, comprises: sequentially appending the data structure update in the second non-volatile memory. 
15. (Original) The computer system of claim 9, wherein the method further comprises: storing a snapshot of the data structure in a metadata region in the first non-volatile memory by performing a periodical sequential flushing of the snapshot of the data structure to the metadata region in the first non-volatile memory. 
16. (Original) The computer system of claim 9, further comprising: when the data structure stored in the volatile memory is lost or corrupted, rebuilding the data structure by using a recent snapshot in the metadata region in the first non-volatile memory and a recent data structure update in the second non-volatile memory. 
17. (Currently Amended) An apparatus, comprising: a processor; a controller; a volatile memory; a first non-volatile memory; and a second non-volatile memory; wherein the controller store instructions, which when executed by the processor cause the processor to perform a method for facilitating a storage system, the method comprising: initializing a data structure maintained by a volatile memory of the storage system by pre-allocating the data structure in the volatile memory of the storage system with a set of keys in ascending predetermined order and a corresponding set of initialized values; receiving a request to write data to a data region in a first non-volatile memory; determining a key associated with the data, wherein the key corresponds to an entry in a the data structure maintained by a the volatile memory the of the storage system; in response to determining the key, writing the data to the data  region in the first non-volatile memory; updating, in the volatile memory, the data structure entry corresponding to the key with a physical location in the data region of the first non-volatile memory to which the data is written; and writing the data structure update to a second non-volatile memory. 
18. (Original) The apparatus of claim 17, wherein writing the data structure update to the second non-volatile memory, comprises: sequentially appending the data structure update in the second non-volatile memory. 
19. (Original) The apparatus of claim 17, wherein the method further comprises: when the data structure stored in the volatile memory is lost or corrupted, recovering the data structure by using a recent snapshot in the metadata region in the first non-volatile memory and a recent data structure update in the second non-volatile memory. 
20. (Original) The apparatus of claim 17, wherein updating the data structure further comprises: modifying the data structure entry by reconnecting a unique correspondence between the key and the physical location while maintaining the physical location of the data in the data region of the first non-volatile memory.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 9 and 17 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 9 and 17: “…initializing a data structure maintained by a volatile memory of the storage system by pre-allocating the data structure in the volatile memory of the storage system with a set of keys in ascending predetermined order and a corresponding set of initialized values;..”;

Closest art Chandramouli discloses managing access to records in the key-value data structure;

Chandramouli does not discloses initializing a data structure maintained by a volatile memory of the storage system by pre-allocating the data structure in the volatile memory of the storage system with a set of keys in ascending predetermined order and a corresponding set of initialized values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114